DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the claim set filed on 02 AUGUST 2022, Applicant has cancelled Claim 1 and 2, amended Claims 3-13 and 15-17.  Applicant has also added ‘New’ Claims 18-22, however, in the restriction/election, 08 MARCH 2022 and 18 MARCH 2022, respectively, original Claims 18-60 were directed towards a non-elected invention without traverse.  
In the Examiner’s Amendment below, ‘New’ Claims 18-22 have been renumbered to Claims 61-65.
Current pending claims are Claims 3-17 and 61-65.
EXAMINER’S COMMENT/AMENDMENT
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 18-22 been renumbered 61-65.
Applicant’s arguments, see REMARKS, filed 02 AUGUST 2022, with respect to the objection to the drawings, the 112(b) rejections and the art rejections have been fully considered and are persuasive.  The objection to the drawings, the 112(b) rejections and the art rejections has been withdrawn. 
This application is in condition for allowance except for the presence of original claims 18-60 directed to a probe apparatus and a method non-elected without traverse on 18 MARCH 2022.  Accordingly, original claims 18-60 have been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with PAUL A PYSHER on 10 AUGUST 2022.
The application has been amended as follows: 
In Claims 3, 5-16 and 61-65, in the instance of ‘The apparatus of’ has been changed to ‘The probe of’; 
In Claim 17, in the instance of ‘The probe apparatus of’ has been changed to ‘The probe of’.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the previous Office Action, the Examiner had indicated that original Claims 4-15 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent from including all of the limitations of the base claim and any intervening claim. 
The Applicant has amended original Claim 4 to be rewritten into independent form with some clarifications.  As indicated in the prior Office Action: The claim limitation directed towards: the apparatus of claim 2, comprising: a flexible tape adhered to the surface of the fluid aspiration probe, the flexible tape containing the insulated conductive paths.  While the disclosure of MOELLER and ROY disclose the electrode or conductive tracks along the surface of the aspiration probe there is not teaching or suggestion that the probe further comprise a flexible tape adhered to an aspiration probe. The Examiner has searched for flexible tape/adhesive with the probe as well as specific flexible tape with polyimide and copper traces.  There is no prior art found by the Examiner that teaches this feature alone or in combination with an aspiration probe/pipette/sampler.
Claims 3-18 and 61-65 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797